Exhibit 10(c)

FORM OF

2001 COMPREHENSIVE STOCK PLAN

NON-EMPLOYEE DIRECTOR RESTRICTED STOCK UNIT AGREEMENT

Awardee:                      (“Awardee”)

Grant Date:                     

Restricted Stock Units:                     

This RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”) is made as of the Grant
Date by and between UNITED RENTALS, INC., a Delaware corporation having an
office at Five Greenwich Office Park, Greenwich, CT 06831 (the “Company”), and
Awardee. Capitalized terms not defined herein shall have the meanings ascribed
to them in the Company’s 2001 Comprehensive Stock Plan (the “Plan”).

In consideration of the mutual promises and covenants contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1. Grant of Restricted Stock Units. The Company hereby grants to Awardee
                     Restricted Stock Units (the “Units”), representing a number
of shares with a value of $                    , based on the opening price on
the Grant Date. The grant of Units is pursuant to the Plan and subject to the
terms and conditions of this Agreement and the Plan.

2. Vesting. The Units are fully vested as of the Grant Date.

3. Payment. Units shall be settled in shares of the Company’s common stock
(“Stock”) on a one-for-one basis. On the earlier of (i) [third anniversary of
Grant Date], (ii) the fifth business day following the date Awardee’s service
terminates for any reason, and (iii) the date of a change in control, within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended, and
accompanying administrative guidance, the Company shall deliver to Awardee (or
Awardee’s beneficiary or estate, if no beneficiary is designated or in the event
any chosen beneficiary predeceases Awardee, in the event of the death of
Awardee) a certificate, free and clear of any restrictive legend, representing a
number of shares of Stock equal to the number of Units that vested on such date.

4. Dividends and Dividend Equivalents. No dividends or dividend equivalents
shall accrue or be paid with respect to any Units.

5. Transferability. Units are not transferable by the Awardee, whether by sale,
assignment, exchange, pledge, or hypothecation, or by operation of law or
otherwise.

6. Transferability of Shares of Stock. The Company shall, to the extent it has
not already done so, file a Registration Statement on Form S-8 (or otherwise)
with the Securities and Exchange Commission relating to the shares of Stock to
be delivered hereunder and comply with all applicable state securities laws
prior to the distribution of shares of Stock hereunder and do everything else
necessary to ensure that shares of Stock delivered to Awardee upon or following



--------------------------------------------------------------------------------

the vesting of any Unit will not be treated as “restricted securities” within
the meaning of Rule 144 promulgated under the Securities Act.

7. Conformity with Plan. Except as specifically set forth herein, this Agreement
is intended to conform in all respects with, and is subject to all applicable
provisions of, the Plan, which is incorporated herein by reference. Any
inconsistencies between this Agreement and the Plan with respect to any
mandatory provisions of the Plan shall be resolved in accordance with the terms
of the Plan. By executing and returning the enclosed copy of this Agreement,
Awardee acknowledges its receipt of the Plan and its agreement to be bound by
all the terms of the Plan. All definitions stated in the Plan apply to this
letter.

8. Awardee Advised To Obtain Personal Counsel and Tax Representation. IMPORTANT:
The Company and its employees do not provide any guidance or advice to
individuals who may be granted an Award under the Plan regarding the federal,
state or local income tax consequences or employment tax consequences of
participating in the Plan. Each person who may be entitled to any benefit under
the Plan is responsible for determining their own personal tax consequences of
participating in the Plan. Accordingly, you may wish to retain the services of a
professional tax advisor in connection with any Awards under the Plan.

9. Beneficiary Designation. Awardee may designate one or more beneficiaries,
from time to time, to whom any benefit under this Agreement is to be paid in
case of Awardee’s death. Each designation must be in writing, signed by Awardee
and delivered to the Company. Each new designation will revoke all prior
designations.

10. Adjustments for Changes in Capital Structure. In the event of any change in
capital structure or business of the Company by reason of any Stock dividend or
extraordinary dividend, Stock split or reverse Stock split, recapitalization,
reorganization, merger, consolidation, split-up, combination or exchange of
shares of Stock, non-cash distributions with respect to its outstanding Stock,
reclassification of the Company’s capital stock, any sale or transfer of all or
part of the Company’s assets or business, or any similar change affecting the
Company’s capital structure or business or the capital structure of any business
of any subsidiary, the Administrator shall make such appropriate adjustments to
the Units as are equitable and reasonably necessary or desirable to preserve the
intended benefits under this Agreement.

11. Miscellaneous.

 

  (a) This Agreement may not be changed or terminated except by written
agreement signed by the Company and Awardee. It shall be binding on the parties
and on their personal representatives and permitted assigns.

 

  (b) This Agreement sets forth all agreements of the parties. It supersedes and
cancels all prior agreements with respect to the subject matter hereof. It shall
be enforceable by decrees of specific performance (without posting bond or other
security) as well as by other available remedies.

 

2



--------------------------------------------------------------------------------

  (c) This Agreement shall be governed by, and construed in accordance with, the
laws of Delaware. Any litigation instituted by any party to this Agreement
pertaining to this Agreement must be filed before a court of competent
jurisdiction in Connecticut or Delaware and both parties hereby consent
irrevocably to the jurisdiction of such courts over them.

 

  (d) All notices, requests, service of process, consents, and other
communications under this Agreement shall be in writing. Notice shall be deemed
given and effective (a) three (3) business days after the deposit in the U.S.
mail of a writing addressed as provided below and sent first class mail,
certified, return receipt requested, (b) when received by the addressee, if sent
by a nationally recognized air courier for next day delivery service (receipt
requested), or (c) upon personal delivery (with written confirmation of
receipt). Either party may change the address for notice by notifying the other
party of such change in accordance with this paragraph. Notices shall be
addressed (i) to Awardee at the last address he or she has filed in writing with
the Company and (ii) to the Company at its principal offices attention Legal
Department. Either party hereto may designate a different address by providing
written notice of such new address to the other party hereto as provided above.

 

  (e) This Agreement may be signed in one or more counterparts, each of which
shall be an original, with the same effect as if the signature thereto and
hereto were upon the same instrument.

Dated: As of [Date and Year]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

UNITED RENTALS, INC.

By:

      

Name:

 

Title:

AWARDEE:

By:        Name:   Title: Director

 

4